UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4448


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ASOMAH MAAMAH,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:21-cr-00167-GLR-1)


Submitted: April 14, 2022                                         Decided: April 18, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Justin Eisele, SEDDIQ LAW FIRM, Rockville, Maryland, for Appellant.
Judson T. Mihok, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Asomah Maamah pled guilty, pursuant to a written plea agreement, to conspiracy

to knowingly transport stolen vehicles, in violation of 18 U.S.C. §§ 371, 2312, and

knowingly transporting stolen vehicles, in violation of 18 U.S.C. § 2312. The district court

sentenced Maamah to 84 months’ imprisonment, in accordance with his stipulated

agreement under Fed. R. Crim. P. 11(c)(1)(C). On appeal, counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious issues

for appeal but questioning the substantive reasonableness of Maamah’s sentence. Maamah

has filed a supplemental pro se brief, challenging the Sentencing Guidelines loss amount

enhancement applied to him. The Government has elected not to file a brief and does not

seek to enforce the appeal waiver in Maamah’s plea agreement. 1 We affirm.

       We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review entails

consideration of both the procedural and substantive reasonableness of the sentence. Id. at

51. In determining procedural reasonableness, we consider whether the district court

properly calculated the defendant’s Sentencing Guidelines range, gave the parties an

opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

factors, and sufficiently explained the selected sentence. Id. at 49-51. If there are no



       1
        Because the Government fails to assert the appeal waiver as a bar to this appeal,
we may consider the issues raised by counsel and Maamah and conduct an independent
review of the record pursuant to Anders. See United States v. Poindexter, 492 F.3d 263,
271 (4th Cir. 2007).

                                             2
procedural errors, we then consider the substantive reasonableness of the sentence,

evaluating “the totality of the circumstances.” Id. at 51. “Any sentence that is within or

below a properly calculated [Sentencing] Guidelines range is presumptively reasonable,”

and this “presumption can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756

F.3d 295, 306 (4th Cir. 2014).

       Here, the district court correctly calculated Maamah’s advisory Guidelines range, 2

heard argument from counsel, provided Maamah an opportunity to allocute, considered the

§ 3553(a) sentencing factors, and explained its reasons for imposing the sentence stipulated

in the Rule 11(c)(1)(C) agreement. Because Maamah has not demonstrated that his term

of imprisonment “is unreasonable when measured against the . . . § 3553(a) factors,” he

has failed to rebut the presumption of reasonableness accorded his within-Guidelines

sentence. Id. at 306. We therefore conclude that Maamah’s sentence is both procedurally

and substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Maamah, in writing, of the right to petition the

Supreme Court of the United States for further review. If Maamah requests that a petition



       2
         We have reviewed the factual findings underlying the district court’s application
of the Guidelines loss amount enhancement pursuant to U.S. Sentencing Guidelines
Manual § 2B1.1(b)(1)(H) (2018) for clear error and the legal conclusions de novo and find
no error. United States v. Fluker, 891 F.3d 541, 547 (4th Cir. 2018).

                                             3
be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Maamah. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            4